Citation Nr: 1027932	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  08-12 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to reopen 
the claim for service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from January 1961 to April 1963.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.


FINDINGS OF FACT

1.  The Board denied reopening the claim of service connection 
for an acquired psychiatric disorder in a June 2004 decision.  
The Veteran was notified of this decision and of his appeal 
rights.  

2.  Since the June 2004 rating decision which denied reopening 
the claim of service connection for an acquired psychiatric 
disorder, evidence that relates to an unestablished fact 
necessary to substantiate the claim has not been received.  


CONCLUSION OF LAW

The June 2004 Board decision that denied reopening the claim of 
service connection for an acquired psychiatric disorder is final, 
and evidence received since that decision is not new and 
material.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156, 3.159, 20.1100, 20.1105 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at 
the bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence would 
be necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  Such a letter was sent to the appellant in June 2006, 
thus meeting the requirements of notice as related to Kent.

Here, the remaining VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in June 2006 that fully addressed 
all notice elements and was sent prior to the initial RO decision 
in this matter.  The letter provided information as to what 
evidence was required to substantiate the claim and of the 
division of responsibilities between VA and a claimant in 
developing an appeal.  The letter informed the appellant of what 
type of information and evidence was needed to establish a 
disability rating and effective date.

Based on the foregoing, adequate notice was provided to the 
appellant prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the development of 
the claim.  However, under VCAA, VA's statutory duty to assist a 
claimant in the development of a previously finally denied claim 
does not attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, VCAA provides that VA shall make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2009).  In connection with the current appeal service treatment 
records, VA outpatient treatment records, and private medical 
records have been obtained.  Therefore, the Board finds that VA 
has satisfied its duties to notify and to assist the claimant in 
this case.  No further assistance to the appellant with the 
development of evidence is required.  

VA has a duty to assist the appellant in the development of the 
claim.  This duty includes providing an examination when 
necessary.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a veteran's claim for benefits, there 
are four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) whether 
there is evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) whether 
there is an indication that the disability or symptoms may be 
associated with the veteran's service or with another service-
connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).  In this case, no new and material evidence has been 
submitted regarding the Veteran's claim for service connection 
for an acquired psychiatric disorder.  Therefore, a medical 
examination is not required.  See 38 C.F.R. § 3.159 (c)(4)(iii).

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Legal Criteria and Analysis

The appellant seeks to reopen his claim for service connection 
for an acquired psychiatric disorder.  Specifically, in January 
2006, he submitted a claim for service connection for delusional 
disorder.  Service connection for an acquired psychiatric 
disorder was initially denied by the RO in rating decisions of 
August 1995 and March 1996.  The appellant did not appeal the 
decisions.  In July 1998, the appellant requested that his claim 
for service connection for an acquired psychiatric disorder be 
reopened.  In October 1998, the RO denied the appellant's 
request.  The appellant appealed that decision and the Board 
denied his request to reopen in a June 2004 decision.  The basis 
for the denial was that there was no competent evidence of a 
nexus to service or incurrence within a year from service.  This 
decision is final.  38 U.S.C.A. § 7104.

At the time of the June 2004 Board denial, the record included 
service personnel records; medical evidence submitted in 
conjunction with an application for Social Security Disability 
benefits which included three psychological evaluations showing 
diagnoses of delusional disorder and psychotic disorder; VA 
medical treatment records from September 1994 to February 2003 
showing diagnoses of and treatment for delusional disorder, 
paranoia, schizophrenia, and paranoid delusional disorder; 
hearing transcripts from testimony during a February 2000 RO 
hearing; a VA psychiatric examination of November 1995 showing a 
diagnosis of probable delusional disorder; and several statements 
from the appellant.

Added to the record since the Board's June 2004 decision are VA 
outpatient treatment records from January 2006 to August 2006 
showing diagnoses of and treatment for schizophrenia, paranoia, 
and paranoid delusional disorder; and VA outpatient treatment 
records from September 1994 to May 1999 showing treatment for 
delusional disorder.  

The Board's June 2004 decision is final based upon the evidence 
then of record.  A previously finally denied claim will be 
reopened if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  If the Board determines that the 
evidence is new and material, the case is reopened and evaluated 
in light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  In making this 
determination, the Board must look at all of the evidence 
submitted since the time that the claim was finally disallowed on 
any basis, not only since the time the claim was last disallowed 
on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
Evans, the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

Applicable regulation provides that new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claims.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claims sought to be reopened, and must raise a reasonable 
possibility of substantiating the claims.  38 C.F.R. § 3.156(a) 
(2009).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board has made a careful review of the evidence of record.  
In the present claim, the evidence submitted since the Board 
decision of June 2004, VA outpatient treatment records from 
September 1994 to August 2006 are not new and material as they do 
not relate to an unestablished fact necessary to substantiate the 
claim, namely, that the appellant's acquired psychiatric disorder 
is related to service or was manifested within a year from 
separation from service.  While most of the VA outpatient 
treatment records submitted since the June 2004 Board decision 
are new, they do not contain evidence of a nexus to service or of 
inception within a year from service.  They show continued 
treatment for the appellant's psychiatric disorders to include 
schizophrenia, delusional disorder and paranoia.  This evidence 
is cumulative since at the time of the prior denial there was 
documentation of treatment for and diagnoses of an acquired 
psychiatric disorder to include schizophrenia, delusional 
disorder, and paranoia.  The evidence introduced since the June 
2004 Board decision does not show that any of the psychiatric 
disorders the appellant has been diagnosed with are related to 
service or manifested within a year from service.  Thus, as the 
additional evidence is cumulative of the evidence of record at 
the time of the June 2004 Board decision and does not raise a 
reasonable possibility of substantiating the claim, the request 
to reopen the claim of service connection for an acquired 
psychiatric disorder is denied.  38 C.F.R. § 3.156(a). 

Stated differently, at the time of the prior denial there was 
post-service evidence of treatment for and diagnosis of an 
acquired psychiatric disorder, including schizophrenia, 
delusional disorder, and paranoia.  Since then, he has submitted 
evidence of continued treatment for his psychiatric disorders, 
such facts had previously been established and this is 
cumulative.  In regard to his assertion as to cause, such is 
repetitive of his initial claim and is also cumulative.  The 
added evidence is not new and material and the claim is not 
reopened.


ORDER

The application to reopen the claim for service connection for an 
acquired psychiatric disorder is denied.



____________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


